— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 20, 1987, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although defense counsel’s trial strategy proved unsuccessful, we find that the defendant was provided with meaningful representation of counsel (see, People v Baldi, 54 NY2d 137; People v Crippen, 120 AD2d 742). Brown, J. P., Lawrence, Eiber and Kooper, JJ., concur.